UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedOctober2, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-183 THE HERSHEY COMPANY (Exact name of registrant as specified in its charter) Delaware 23-0691590 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 100 Crystal A Drive, Hershey, PA (Address of principal executive offices) (Zip Code) 717-534-4200 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer x Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common Stock, $1 par value – 164,487,747 shares, as of October 21, 2011.Class B Common Stock, $1 par value – 60,632,042 shares, as of October 21, 2011. THE HERSHEY COMPANY INDEX Part I.Financial Information Page Number Item 1.Consolidated Financial Statements (Unaudited) 3 Consolidated Statements of Income Three months ended October2, 2011 and October 3, 2010 3 Consolidated Statements of Income Ninemonths ended October2, 2011 and October3, 2010 4 Consolidated Balance Sheets October2, 2011 and December31, 2010 5 Consolidated Statements of Cash Flows Ninemonths ended October2, 2011 and October3, 2010 6 Notes to Consolidated Financial Statements 7 Item 2.Management’s Discussion and Analysis of Results of Operations and Financial Condition 21 Item 3.Quantitative and Qualitative Disclosures About Market Risk 28 Item 4.Controls and Procedures 29 Part II.Other Information Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 6.Exhibits 30 -2- PART I - FINANCIAL INFORMATION Item 1.Consolidated Financial Statements (Unaudited) THE HERSHEY COMPANY CONSOLIDATED STATEMENTS OF INCOME (in thousands except per share amounts) For the Three Months Ended October2, October3, Net Sales $ $ Costs and Expenses: Cost of sales Selling, marketing and administrative Business realignment and impairment charges (credits), net ) Total costs and expenses Income before Interest and Income Taxes Interest expense, net Income before Income Taxes Provision for income taxes Net Income $ $ Earnings Per Share - Basic - Class B Common Stock $ $ Earnings Per Share - Diluted - Class B Common Stock $ $ Earnings Per Share - Basic - Common Stock $ $ Earnings Per Share - Diluted - Common Stock $ $ Average Shares Outstanding - Basic - Common Stock Average Shares Outstanding - Basic - Class B Common Stock Average Shares Outstanding - Diluted Cash Dividends Paid Per Share: Common Stock $ $ Class B Common Stock $ $ The accompanying notes are an integral part of these consolidated financial statements. -3- THE HERSHEY COMPANY CONSOLIDATED STATEMENTS OF INCOME (in thousands except per share amounts) For the NineMonths Ended October2, October3, Net Sales $ $ Costs and Expenses: Cost of sales Selling, marketing and administrative Business realignment and impairment (credits) charges, net ) Total costs and expenses Income before Interest and Income Taxes Interest expense, net Income before Income Taxes Provision for income taxes Net Income $ $ Earnings Per Share - Basic - Class B Common Stock $ $ Earnings Per Share - Diluted - Class B Common Stock $ $ Earnings Per Share - Basic - Common Stock $ $ Earnings Per Share - Diluted - Common Stock $ $ Average Shares Outstanding - Basic - Common Stock Average Shares Outstanding - Basic - Class B Common Stock Average Shares Outstanding - Diluted Cash Dividends Paid Per Share: Common Stock $ $ Class B Common Stock $ $ The accompanying notes are an integral part of these consolidated financial statements. -4- THE HERSHEY COMPANY CONSOLIDATED BALANCE SHEETS (in thousands of dollars) ASSETS October2, December31, Current Assets: Cash and cash equivalents $ $ Accounts receivable - trade Inventories Deferred income taxes Prepaid expenses and other Total current assets Property, Plant and Equipment, at cost Less-accumulated depreciation and amortization ) ) Net property, plant and equipment Goodwill Other Intangibles Deferred Income Taxes Other Assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable $ $ Accrued liabilities Accrued income taxes Short-term debt Current portion of long-term debt Total current liabilities Long-term Debt Other Long-term Liabilities Total liabilities Stockholders' Equity: The Hershey Company Stockholders’ Equity Preferred Stock, shares issued: none in 2011 and 2010 $
